Appellant has filed a motion for a rehearing herein, requesting this court to pass upon appellant's second and third assignments of error so that a ruling might be had thereon in the event of another trial of this cause.
We suggest that in paragraph three of the court's charge there was doubtless inadvertently omitted the italicized phrasefrom removing from one place to another as he might see proper, which matter will doubtless be remedied on another trial.
We are of the opinion that appellant's second and third assignments are without merit. The court seems to have followed the statute in defining the offense, and the facts as offered by the State seem to evidence a violation of such statute.
The motion is overruled. *Page 127